DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-21, there are various abbreviations and acronyms used throughout the claim listing. The full word/words that constitute said abbreviations and acronyms have not been introduced first, e.g., “app”, “API”, etc. and it is unclear which components in the relevant art corresponds to said abbreviations/acronyms.
With respect to claims 1, 8, and 15: “the containerized runtime” lacks proper antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “system” claim does not disclose tangible elements. The server in paragraph [0017] is defined to refer to a software process that shares a resource. The processor is defined as a virtual circuit that emulates the actual processor. Software per se is not one of the four statutory categories afforded patent protection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16811013 and 16811071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2020/0026527) in view of Jain et al. (US 2016/0127307).

With respect to claim 1, Xue discloses:. A data management system, comprising: a server configured to host a virtual machine ([0027]); one or more processors in communication with the server, the one or more processors configured to perform operations including (Fig. 12): generating, with the one or more processors, a runtime in a memory in communication with the one or more processors ([0023], [0028], [0029], Fig. 6 and Fig. 12 ); instantiating, with the one or more processors, an app in the runtime ([0028]). 
Xue does not specifically disclose: receiving, with the one or more processors, a request from the app for data; determining, with the one or more processors, a data source having the requested data; identifying, with the one or more processors, an API to access the data source; retrieving, with the one or more processors, a copy of the requested data from the data source; and transmitting, with the one or more processors, the data to the containerized runtime for the app to operate on.  
	However, Jain discloses: receiving, with the one or more processors, a request from the app for data; determining, with the one or more processors, a data source having the requested data; identifying, with the one or more processors, an API to access the data source; retrieving, with the one or more processors, a copy of the requested data from the data source; and transmitting, with the one or more processors, the data to the containerized runtime for the app to operate on ([0030]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to quickly restore earlier versions of virtual machines and files by providing a non passive storage target in which backup data may be directly accessed and modified ([0024], Jain).

With respect to claim 2, Examiner takes Official Notice that blocking the app from accessing a network is obvious and found in the virtualization art to protect from malware.

With respect to claim 3, Jain discloses: wherein the data is a snapshot of the virtual machine ([0030]).  
With respect to claim 4, Jain discloses: wherein the operations further include restoring a database to a target location and the app performs queries on the restored database ([0028], [0053], [0058], [0059]).  

With respect to claim 6, Jain discloses: wherein the operations further comprise instantiating a second virtual machine and wherein the containerized runtime is within a section of the memory allocated to the second virtual machine (Fig. 7).  

With respect to claim 7, Jain discloses: wherein the app includes a user interface and the operations further comprise generating a user interface to display indexed files ([0037], [0038]).

With respect to claims 8-11, 13, 14, they recite similar limitations as claims 1-4, 6, 7, respectively and are therefore rejected under the same citations and rationale.

With respect to claims 15-18, 20, 21, they recite similar limitations as claims 1-4, 6, 7, respectively and are therefore rejected under the same citations and rationale.

Claim(s) 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2020/0026527) in view of Jain et al. (US 2016/0127307) further in view of Ignatchenko et al. (US 2014/0304819)

With respect to claim 5, Xue and Jain do not specifically disclose: wherein the data includes input and output from the virtual machine and the operations further include disabling the virtual machine based on analysis of the input.  
However, Ignatchenko discloses: wherein the data includes input and output from the virtual machine and the operations further include disabling the virtual machine based on analysis of the input ([0017]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ignatchenko to reduce the attack window for an update process when a zero day attack is found and announced ([0003], Ignatchenko).

	With respect to claims 12 and 19, they recite similar limitations as claim 5 and is therefore rejected under the same citations and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195